Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


  MARTA YONG,                                                         CASE NO:

         Plaintiff,
                                                                     PLAINTIFF DEMANDS
         v.                                                          A TRIAL BY JURY

  BEST LABOR CONTRACTORS, LLC,

        Defendant.
  _________________________________________________/

                                          COMPLAINT

       Plaintiff, Marta Yong (hereinafter referred to as “Plaintiff” and/or “YONG”), by and through

  her counsel, Derek Smith Law Group, PLLC, hereby complains of the Defendant Best Labor

  Contractors, LLC (hereinafter referred to as “Defendant” and/or “BEST LABOR”), and alleges as

  follows:

                                       NATURE OF CASE

     1. This employment discrimination case is about employers who subjected its

         Hispanic/Brown, Chilean employee to relentless harassment, discrimination, and

         retaliation, ultimately culminating in the unlawful termination of the employee.

     2. This is an action for damages and other relief pursuant to Title VII of the Civil Rights Act

         of 1964, 42 U.S.C. 2000e et seq.; the Age Discrimination in Employment Act 29 U.S.C.

         §621 et seq. (ADEA); and seeks damages to redress the injuries Plaintiff has suffered as a

         result of being discriminated against and subjected to a hostile work environment based on

         her national origin and age, for being retaliated against by her employer solely for

         complaining of the ongoing discrimination and harassment, all culminating in her unlawful

         termination.
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 2 of 20




     3. Ms. YONG seeks monetary relief to redress Defendant’s unlawful employment practices

        in violation of Title VII and the ADEA. Additionally, this action seeks to redress

        Defendant’s deprivation of Ms. YONG’s personal dignity and her civil right to pursue

        equal employment opportunities.

     4. Throughout the course of her employment, Plaintiff YONG found herself at the center of

        a hostile work environment as part of a scheme orchestrated by Defendant to unlawfully

        eliminate Ms. YONG from her position.

     5. Defendant’s unrelenting discrimination against Plaintiff culminated with her unlawful

        termination.

     6. At bottom, Defendant is liable for subjecting Ms. YONG to a work environment infested

        with relentless discrimination and harassment and for wrongfully terminating Plaintiff

        because of her age and national origin.

                               JURISDICTION AND VENUE

     7. This is an action for monetary damages and all other appropriate relief as deemed by the

        court, pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”) and the Age

        Discrimination in Employment Act 29 U.S.C. §621 et seq. (“ADEA”).

     8. This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343,

        as this action involves federal questions regarding deprivation of Plaintiff’s civil rights

        under Title VII and the ADEA.

     9. Venue is proper in this district pursuant to 28 U.S.C. §1391(b) based upon the fact

        Defendant was located in this judicial district, and a substantial part of the events or

        omissions giving rise to this action, including the unlawful employment practices alleged




                                                  2
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 3 of 20




         herein, occurred in this district. Plaintiff was employed by Defendant within Miami-Dade

         County, Florida. Additionally, the events took place in Miami-Dade County, Florida.


                                PROCEDURAL PREREQUISITES

     10. Plaintiff has complied with all statutory prerequisites to file this action.

     11. On or about January 17, 2020, Plaintiff dual-filed charges with the Equal Employment

         Opportunity Commission (“EEOC”) and Florida Commission on Human Relations

         (“FCHR”), against Defendant as set forth herein, Charge No. 510-2020-01982.

     12. An EEOC filing automatically operates as a FCHR filing.

     13. On or about February 8, 2021, the EEOC issued a right to sue letter, and this action is being

         commenced.

     14. This action is being commenced more than one hundred eighty (180) days since the

         inception of Plaintiff’s admirative action against the Defendant.

                                               PARTIES

     15. At all material times, Plaintiff YONG is an individual Hispanic/Brown, Chilean female

         over the age of 40 (YOB: 1956) who was born in Chile and is a resident of the State of

         Florida who resides in Miami-Dade County.

     16. At all times material, Defendant BEST LABOR CONTRACTORS, LLC (hereinafter

         referred to as “Defendant” and/or “BEST LABOR”) is a Florida Limited Liability

         Company duly authorized and existing by the virtues and laws of the State of Florida.

     17. At all material times, Defendant BEST LABOR employed Odalis Ruiz (hereinafter

         referred to as “Ruiz”) as Plaintiff’s Supervisor.




                                                    3
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 4 of 20




     18. At all material times, RUIZ is a Cuban individual.

     19. At all material times, RUIZ held supervisory authority over Plaintiff, controlling various

        tangible aspects of her employment, including but not limited to the power to hire and

        fire Ms. YONG.

     20. At all material times, Defendant BEST LABOR employed Robert Paez (hereinafter

        referred to as “PAEZ”) as Maintenance Manager.

     21. At all material times, PAEZ is a Cuban individual.

     22. At all material times, PAEZ held supervisory authority over Plaintiff, controlling various

        tangible aspects of his employment, including but not limited to the power to hire and fire

        Ms. YONG and the ability to direct her work.

     23. At all material times, Defendant BEST LABOR employed Cecilia Medina (hereinafter

        “MEDINA”) as General Manager.

     24. At all relevant times, MEDINA is a Cuban individual.

     25. At all material times, Defendant BEST LABORS employed Viviana Maura (hereinafter

        “MAURA”) as Human Resources Manager.

     26. At all relevant times, MAURA is a Cuban individual.

                     FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

     27. In or around May 2005, Plaintiff was hired by Defendant as a “Housekeeper.” At the time

        of hire, Plaintiff was forty-eight (48) years old.

     28. Plaintiff’s job duties entailed cleaning and maintaining Defendant’s single family housing

        units.


                                                   4
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 5 of 20




     29. As part of her employment, Plaintiff received a discounted rental rate and resided within a

        unit at Defendant.

     30. Importantly, at all times material to this Complaint, Plaintiff was the only employee at

        Defendant of Chilean origin and was one of the oldest employees.

     31. From the onset of her employment, Plaintiff YONG’s supervisor RUIZ harassed older

        employees. RUIZ specifically targeted Plaintiff with harassing comments, age- and

        national origin-related comments, and derogatory nicknames, including “LITTLE GIRL”

        and “OLD LADY.”

     32. Furthermore, throughout all times of her employment, RUIZ routinely told Plaintiff

        comments including, “YOU ARE SO OLD, YOU SHOULD RETIRE ALREADY,” and

        often asked her “WHEN ARE YOU GOING TO RETIRE? WHY DON’T YOU

        RETIRE OR GET DISABILITY?”

     33. By further means of example, and not meant to be an exhaustive list, in or around early

        2019, RUIZ remarked to Plaintiff’s coworker within Plaintiff’s earshot, “WHY IS THIS

        OLD LADY STILL HERE? WHY DOESN’T THE OLD LADY LEAVE?”

     34. RUIZ also made comments to Plaintiff YONG based on her national origin. By means of

        example and not meant to be an exhaustive list, in or around 2019, RUIZ told Plaintiff that

        she thought “ALL CHILEANS ARE UGLY,” and proceeded to ask Plaintiff, “WHY

        ARE CHILEANS UGLY?”

     35. Moreover, throughout her employment and leading up to her termination, RUIZ would

        often berate Plaintiff and her work in front of her peers and PAEZ.




                                                 5
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 6 of 20




     36. By means of most recent example, but not meant to be an exhaustive list, on or about

        December 1, 2019, RUIZ shouted at Plaintiff in front of her peers before putting her finger

        in Plaintiff’s face while shouting threats to terminate Plaintiff.

     37. In addition to RUIZ’s comments, RUIZ harassed and discriminated against Plaintiff by

        assigning her the most arduous and least desirable work assignments, ordering her to re-

        clean an area she had just finished cleaning, unreasonably delayed providing Plaintiff with

        renewals of her work uniform, refusing to grant Plaintiff a promotion and wage increases,

        and routinely intentionally evaluated Plaintiff’s performance poorly.

     38. Plaintiff YONG opposed and complained of RUIZ’s discrimination and harassment

        throughout her employment.

     39. Beginning in or around 2006, Plaintiff complained to PAEZ regarding RUIZ’s

        discrimination and harassment.

     40. In response, PAEZ told Plaintiff that RUIZ was her supervisor and to listen to her boss. As

        Plaintiff continued to renew her complaints throughout the years, PAEZ instructed Plaintiff

        to stop coming to him with complaints involving RUIZ, as he would not take any action to

        correct the behavior.

     41. In fact, in 2006, after Plaintiff had complained several times to PAEZ, RUIZ got into

        Plaintiff’s face and told her that she was “A PIECE OF SHIT” and instructed her to keep

        their issues “BETWEEN US.”

     42. Furthermore, beginning in 2006 and lasting through Plaintiff’s termination, Plaintiff

        complained to MEDINA regarding RUIZ’s discrimination and harassment. Specifically,

        Plaintiff YONG complained to MEDINA on several occasions about RUIZ’s disparate

        performance evaluations.




                                                   6
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 7 of 20




     43. In response, MEDINA told her that if the score was submitted by her supervisor, it was the

        score she received and deserved.

     44. Moreover, Plaintiff raised her complaints to Defendant’s Human Resources Department,

        by and through its Manager MAURA, regarding RUIZ’s behavior.

     45. By means of the most recent example, but not meant to be an exhaustive list, on or about

        December 30, 2019, Plaintiff YONG renewed her complaints of RUIZ’s discrimination

        and harassment via e-mail.

     46. Specifically, Plaintiff complained to MAURA that she had only received a $25 year-end

        bonus, while she was aware of all other Housekeepers receiving a $50 year-end bonus.

     47. Furthermore, Ms. YONG stated in her email that she feared RUIZ and specifically

        requested help in opposing RUIZ’s behavior.

     48. On or about January 13, 2020, MAURA approached Plaintiff and requested Plaintiff sign

        a release releasing Defendant from liability for any previous and existing claims Ms.

        YONG may have against Defendant stemming from her employment. Plaintiff refused to

        sign the release and returned to work.

     49. On or about January 16, 2020, just a little over two weeks after Plaintiff’s most recent

        complaints of discrimination and harassment, and just days after requesting Plaintiff agree

        to release Defendant from liability, Defendant terminated Plaintiff.

     50. Notably, Defendant informed Plaintiff that she was being terminated in a reduction-in-

        force. Upon information and belief, Plaintiff was the only employee terminated in this

        alleged reduction-in-force.

     51. The aforementioned facts are just some of the examples of the discrimination,

        harassment, and retaliation Ms. YONG suffered.




                                                 7
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 8 of 20




     52. Additionally, Ms. YONG claims a continuous practice of discrimination and continuing

        violations and makes all claims herein under the continuing violations doctrine.

     53. Defendant has established a pattern and practice of not only discrimination and

        harassment but also retaliation.

     54. As a result of the acts and conduct complained herein, Plaintiff YONG has suffered and

        will continue to suffer the loss of income, the loss of salary, bonuses, benefits, and other

        compensation which such employment entails, and Plaintiff has also suffered future

        pecuniary losses, including the loss of her apartment, emotional pain, humiliation,

        suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

     55. Ms. YONG has further experienced severe emotional and physical distress. Ms. YONG

        suffers from increased stress and anxiety, and takes prescription medication for these

        conditions. Similarly, Ms. YONG has trouble sleeping as a result of Defendant’s

        conduct. Ms. YONG is nervous that she will be unable to find work again given the

        allegations against her and the nature of her age. However, Ms. YONG is determined to

        find work and to pursue gainful employment in a workplace that treats individuals with

        respect. As a result of Defendant’s actions, Plaintiff YONG felt extremely humiliated,

        degraded, victimized, embarrassed and emotionally distressed.

     56. As a result of Defendant’s actions, Plaintiff YONG felt extremely humiliated, degraded,

        victimized, embarrassed and emotionally distressed.

     57. As Defendant’s conduct has been malicious, willful, extreme and outrageous, and with

        full knowledge of the law, Plaintiff respectfully seeks all available damages including but




                                                  8
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 9 of 20




        not limited to emotional distress, loss wages, back pay, front pay, statutory damages,

        attorney’s fees, costs, interest and punitive damages from Defendant.

     58. Defendant’s actions and conduct were intentional and intended to harm Plaintiff YONG.

     59. Plaintiff YONG has presented factual allegations that would permit any reasonable jury

        to award damages.

     60. At bottom, Defendant is liable for their reckless disregard for Plaintiff YONG’s personal

        dignity and his civil right to pursue equal employment opportunity and access to the

        courts.

     61. Plaintiff YONG has suffered damages as a result of Defendant’s unlawful employment

        practices.

                                             COUNT ONE
                          National Origin Discrimination (Disparate Treatment)
                                     in Violation of the TITLE VII

     62. Plaintiff realleges and incorporates by reference each allegation contained in the previous

        paragraphs, and further alleges as follows.

     63. Title VII states in relevant parts as follows: “§ 2000e-2. [Section 703] (a) Employer

        practices It shall be an unlawful employment practice for an employer – (1) to fail or

        refuse to hire or to discharge any individual, or otherwise to discriminate against any

        individual with respect to his compensation, terms, conditions, or privileges of

        employment, because of such individual’s race, color, religion, sex, or national origin.”

     64. Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. § 2000e et

        seq., by discriminating against Plaintiff because of her national origin (Chilean).




                                                  9
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 10 of 20




     65. Defendant’s Employees/Managers/Supervisors RUIZ, PAEZ, MEDINA, and MAURA

        treated Plaintiff differently than her peers based on her national origin, including

        permitting RUIZ to target Plaintiff with racially-hostile and discriminatory comments

        based on Plaintiff’s national origin, intentionally issuing Plaintiff poor performance

        reviews, unreasonably failing to equally compensate Plaintiff as her coworkers, failing to

        take corrective action in response to Plaintiff’s numerous complaints of discrimination,

        and causing Plaintiff’s wrongful termination.

     66. The discriminatory and disparate treatment of Plaintiff included but was not limited to

        incessant derogatory name-calling and comments, unreasonably refusing to compensate

        Plaintiff at equal rates as her coworkers, routinely denying Plaintiff promotions or pay

        increases, and wrongfully terminating Plaintiff.

     67. The discriminatory actions of Defendant against Plaintiff, as described and set forth above,

        constitute an adverse employment action for purposes of Title VII. In subjecting Plaintiff

        to adverse employment action on the basis of her national origin, Defendant intentionally

        discriminated against Plaintiff with respect to the compensation, terms, conditions, or

        privileges of her employment.

     68. Ms. YONG was subject to discriminatory conduct and comments during her employment

        with Defendant and this conduct was directed to and perpetuated upon Plaintiff because of

        her national origin.

     69. The Defendant’s termination of Plaintiff was, in whole or in part, because of her national

        origin.




                                                 10
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 11 of 20




     70. At all times relevant, Defendant BEST LABOR engaged in discriminatory practices which

        resulted in Plaintiff being subjected to a discriminatory hostile work environment in

        violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., as amended.

     71. Defendant treated Plaintiff less favorably than similarly situated employees outside the

        protected class.

     72. As a result of Defendant’s violations of The Civil Rights Act of 1964, Plaintiff has suffered

        damages, including, but not limited to: past and future lost wages, mental pain and

        suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

        business reputation; loss of self-esteem; disruption to her family life; and other harm, pain

        and suffering, both tangible and intangible.

     73. Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

        under Title VII.

     74. Plaintiff further requests that her attorney’s fees and costs be awarded as permitted by law.

     75. Plaintiff YONG has been damaged by the illegal conduct of Defendant.

                                            COUNT TWO
                      National Origin Discrimination (Hostile Work Environment)
                                      in Violation of the Title VII

     76. Plaintiff realleges and incorporates by reference each allegation contained in the previous

        paragraphs, and further alleges as follows.

     77. The Civil Rights Act of 1964 prohibits inappropriate conduct in the workplace which

        leaves any person feeling harassed or discriminated against, due to his or her gender, age,

        religion, national origin or race.

     78. Here, Defendant’s conduct occurred because of Plaintiff’s legally protected characteristic,

        and the conduct was severe or pervasive enough to make a reasonable person of the same


                                                  11
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 12 of 20




        legally protected class believe that the conditions of employment were altered, and that the

        working environment was intimidating, hostile or abusive.

     79. Defendant’s Employees/Managers/Supervisors RUIZ, PAEZ, MEDINA, and MARUA

        harassed Plaintiff based on her national origin, including targeting Plaintiff with incessant

        derogatory name-calling and comments, unreasonably refusing to compensate Plaintiff at

        equal rates as her coworkers, routinely denying Plaintiff promotions or pay increases, and

        wrongfully terminating Plaintiff.

     80. The harassment of Plaintiff included, but was not limited to, harshly criticizing Plaintiff’s

        performance, assigning Plaintiff inferior or undesirable work assignments, ordering

        Plaintiff to re-do her tasks without justification, issuing Plaintiff poor performance reviews

        without justification, and wrongfully terminating Plaintiff.

     81. The harassing actions of Defendant against Plaintiff, as described and set forth above,

        constitute an adverse employment action for purposes of Title VII. In subjecting Plaintiff

        to adverse employment action on the basis of her national origin, Defendant intentionally

        harassed Plaintiff with respect to the compensation, terms, conditions, or privileges of her

        employment.

     82. The harassing conduct was directly connected to Ms. YONG’s national origin.

     83. When Ms. YONG voiced her objections to this harassing and discriminatory treatment, not

        only did Defendant fail to address her concerns, but they continued the pattern of

        discrimination and harassment by further subjecting Plaintiff to harassment based on her

        national origin, as well as informing Plaintiff’s harasser of her complaints.

     84. Plaintiff did not welcome Defendant’s harassing conduct or comments.




                                                  12
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 13 of 20




     85. Defendant abused its supervisory authority over Plaintiff by creating a hostile work

        environment. A reasonable person subjected to Ms. YONG’s working environment would

        believe Defendant’s conduct was severe or pervasive enough to have altered the terms and

        conditions of employment and render the working environment intimidating, hostile or

        abusive.

     86. As a result of Defendant’s violations of The Civil Right Act of 1964, Plaintiff has suffered

        damages, including, but not limited to: past and future lost wages, mental pain and

        suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

        business reputation; loss of self-esteem; disruption to her family life; and other harm, pain

        and suffering, both tangible and intangible.

     87. Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

        under Title VII.

     88. Plaintiff further requests that her attorney’s fees and costs be awarded as permitted by

        law.

     89. Plaintiff YONG has been damaged by the illegal conduct of Defendant BEST LABOR.

                                             COUNT THREE
                                  Retaliation in Violation of the Title VII

     90. Plaintiff realleges and incorporates by reference each allegation contained in the previous

        paragraphs, and further alleges as follows.

     91. Title VII prohibits employment discrimination against an individual for opposing or

        complaining about unlawful discrimination and/or harassment.

     92. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a) provides that

        it shall be unlawful employment practice for an employer: “(1) to . . . discriminate against




                                                  13
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 14 of 20




        any of his employees . . . because she has opposed any practice made an unlawful

        employment practice by this subchapter, or because she has made a charge, testified,

        assisted or participated in any manner in an investigation, proceeding, or hearing under

        this subchapter.”

     93. Plaintiff opposed RUIZ’s discriminatory treatment by complaining to Defendant’s

        management team about the unlawful harassment and discrimination by RUIZ.

     94. At all times relevant, Plaintiff acted in good faith and with the objective and subjective

        belief that violations of Title VII by Defendant’s employees had occurred.

     95. At all times relevant, the unlawful discrimination by Defendant’s employees against

        Plaintiff in the terms and conditions of her employment because she opposed a practice

        made unlawful by Title VII which would not have occurred but for that opposition.

     96. At all material times, the employers exhibiting discriminatory and harassing conduct

        against Plaintiff possessed the authority to affect the terms, conditions, and privileges of

        Plaintiff’s employment with the Defendant.

     97. Following Plaintiff’s opposition to RUIZ’s conduct and her numerous complaints to

        Defendant, the hostility increased dramatically.

     98. Defendant’s Employees/Managers/Supervisors RUIZ, PAEZ, MEDINA, and MAURA

        retaliated against Plaintiff, including by continuing to subject Plaintiff to harassment and

        discrimination, harshly criticizing Plaintiff’s work performance, discouraging Plaintiff

        from pursuing her complaints, instructing Plaintiff to handle her complaints regarding

        RUIZ with RUIZ, and wrongfully terminating Plaintiff, causing the loss of her housing,

        after she complained of and reported RUIZ’s discrimination and harassment.


                                                  14
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 15 of 20




     99. Plaintiff opposed discriminatory and harassing conduct by Defendant which is prohibited

         by Title VII when she complained to Defendant about RUIZ’s discrimination and

         harassment as described and set forth above.

     100. Plaintiff’s complaints involved Defendant’s unlawful, discriminatory and harassing actions

         and therefore constituted protected activity under Title VII.

     101. Ms. YONG complained of Manager RUIZ’s discrimination and harassment of her.

     102. At all times relevant, Ms. YONG acted in good faith and with the objective and subjective

         belief that Defendant’s employees violated of the law and her protected rights.

     103. After expressing her opposition to the unlawful discriminatory conduct, Defendant

         retaliated against Plaintiff by, among other things, wrongfully and unlawfully discharging

         Plaintiff’s employment.

     104. The adverse employment actions by Defendant were the result of Plaintiff’s opposition to

         the discriminatory and harassing conduct to which she and her coworkers was subjected,

         in violation of Title VII.

     105. The discriminatory actions of Defendant against Plaintiff, as described and set forth

          above, constitute an adverse employment action for purposes of Title VII. In subjecting

          Plaintiff to adverse employment action on the basis of her national origin, Defendant

          intentionally discriminated against Plaintiff with respect to the compensation, terms,

          conditions, or privileges of her employment.

     106. The discriminatory actions of Defendant against Plaintiff, as described and set forth

          above, constitute an adverse employment action for purposes of Title VII. In subjecting

          Plaintiff to adverse employment action on the basis of her national origin, Defendant




                                                  15
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 16 of 20




          intentionally discriminated against Plaintiff with respect to the compensation, terms,

          conditions, or privileges of her employment.

     107. As a result of Defendant’s violations of The Civil Right Act of 1964, Plaintiff has suffered

          damages, including, but not limited to: past and future lost wages, mental pain and

          suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

          business reputation; loss of self-esteem; disruption to her family life; and other harm, pain

          and suffering, both tangible and intangible.

     108. Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights

          guaranteed under federal law.

     109. Plaintiff further requests that her attorney’s fees and costs be awarded as permitted by

          law.

     110. Plaintiff YONG has been damaged by the illegal conduct of Defendant.

                                           COUNT FOUR
                                  Discrimination in Violation of ADEA

     111. Plaintiff realleges and incorporates by reference each allegation contained in the previous

         paragraphs, and further alleges as follows.

     112. This is an action to recover all damages, interest, equitable relief and attorney’s fees and

         costs on behalf of Plaintiff for violations of her state rights under the Age Discrimination

         in Employment Act (“ADEA”), to include the remedies in 29 U.S.C. §621 et seq.

     113. Plaintiff is a sixty-five (65) year old female and is protected against discrimination under

         the ADEA.




                                                  16
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 17 of 20




     114. Defendant BEST LABOR’s employees regularly made comments relating to Plaintiffs age,

         asserting that Plaintiff was unable to do her work due to her age, openly questioning when

         Plaintiff would retire, and disparaging Plaintiff based on her age to younger employees.

     115. Defendant treated Plaintiff less favorably than similarly situated employees outside the

         protected class.

     116. The ADEA (29 U.S.C. 626) provides that it shall be unlawful for an employer:

            (1) to fail or refuse to hire or to discharge any individual or otherwise discriminate

                 against any individual with respect to their compensation, terms, conditions, or

                 privileges of employment, because of such individual’s age;

            (2) to limit, segregate, or classify their employees in any way which would deprive or

                 tend to deprive any individual of employment opportunities or otherwise adversely

                 affect his status as an employee, because of such individual’s age.

     117. Defendant engaged in adverse employment actions against Plaintiff, including but not

         limited to, refusing to promote Plaintiff, failing to equally compensate Plaintiff as her

         similarly situated coworkers, issuing Plaintiff poor performance evaluations, and

         wrongfully terminating Plaintiff, on the basis of her age.

     118. Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

         under federal law.

     119. Plaintiff YONG has been damaged by the illegal conduct of Defendant BEST LABOR.

                                              COUNT FIVE
                                    Retaliation in Violation of ADEA

     120. Plaintiff realleges and incorporates by reference each allegation contained in the previous

         paragraphs, and further alleges as follows.




                                                  17
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 18 of 20




     121. Defendant BEST LABOR discriminated against Plaintiff due to her age when Defendant,

         including but not limited to, refused to promote Plaintiff, failed to equally compensate

         Plaintiff as her similarly situated coworkers, issued Plaintiff poor performance

         evaluations, and wrongfully terminated Plaintiff, on the basis of her age.

     122. The ADEA (29 U.S.C. 623(d)) state: “It shall be unlawful for an employer to

         discriminate against any of his employees or applicants for employment, for an

         employment agency to discriminate against any individual, or for a labor organization to

         discriminate against any member thereof or applicant for membership, because such

         individual, member or applicant for membership has opposed any practice made unlawful

         by this section, or because such individual, member or applicant for membership has

         made a charge, testified, assisted, or participated in any manner in an investigation,

         proceeding, or litigation under this chapter.”

     123. At all times relevant, Plaintiff acted in good faith and with the objective and subjective

         belief that violations of the ADEA by Defendant BEST LABOR’s employees had

         occurred.

     124. At all times relevant, the unlawful discrimination by Defendant’s employees against

         Plaintiff YONG in the terms and conditions of her employment occurred because she

         opposed a practice made unlawful by the ADEA and would not have occurred but for that

         opposition.

     125. At all material times, the employer exhibiting discriminatory conduct against Plaintiff

         possessed the authority to affect the terms, conditions and privileges of Plaintiff’s

         employment with the Defendant.




                                                   18
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 19 of 20




     126. Defendant intentionally retaliated against Plaintiff by continuing to discriminate against

          her, harass her, and ultimately discharging her for complaining of actions by Defendant

          made unlawful under the ADEA.

     127. Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

          under federal law.

     128. Plaintiff YONG has been damaged by the illegal conduct of Defendant BEST LABOR.

                                   DEMAND FOR JURY DEMAND

          Plaintiff requests a jury trial on all issues to be tried.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant in an amount to be

   determined at the time of trial plus interest, including but not limited to all emotional distress and

   economic damages, punitive damages, liquidated damages, attorneys’ fees, costs, and

   disbursements of action; and for such other relief as the Court deems just and proper.



   Dated: Miami, Florida
          May 10, 2021
                                                            Respectfully submitted,

                                                            DEREK SMITH LAW GROUP, PLLC
                                                            Attorneys for Plaintiff




                                                            Lauren Tobin, Esq.
                                                            Fla. Bar No. 1024850
                                                            Lauren@dereksmithlaw.com
                                                            701 Brickell Avenue, Suite 1310
                                                            Miami, FL 33131
                                                            Tel: (305) 946-1884
                                                            Fax: (305) 503-6741



                                                      19
Case 1:21-cv-21765-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 20 of 20




                                       20
